third party communication date of communication month dd yyyy office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 postf-137295-12 uilc date july to john frederick eiman senior counsel large business international from grant d anderson senior counsel branch income_tax accounting subject request for advice -- taxpayer this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------------------------- country --------------------------------------------- sub ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ contract --------------------------------------------- firm a year year ---------------- ----- ------ ------ postf-137295-12 year year year year year year year year year year year year year issues ------ ------ ------ ------ ------ ------ ------ ------ ------ ------ ------ ------ ------ did taxpayer’s changes in the united_states income_tax reporting of income and expenses for its oil_and_gas operations located in country represent changes in its methods_of_accounting or corrections of errors if the changes in reporting are determined to be changes in methods_of_accounting was taxpayer required to seek and obtain the commissioner’s consent before implementing such changes in its methods_of_accounting if the changes in reporting are determined to be changes in methods_of_accounting did taxpayer’s failure to seek and obtain the commissioner’s consent before implementing the changes in accounting methods preclude taxpayer from implementing these changes for the years claimed conclusion sec_1 taxpayer’s changes in the united_states income_tax reporting of expenses for its oil_and_gas operations located in country represented changes in its postf-137295-12 methods_of_accounting taxpayer was required to seek and obtain the commissioner’s consent before implementing such changes in methods_of_accounting taxpayer’s failure to seek and obtain the commissioner’s consent precluded taxpayer from implementing the accounting_method changes for the years claimed facts taxpayer is a ------------ energy company with worldwide operations in many countries including country taxpayer conducts business in country through a wholly-owned subsidiary sub which is a member of taxpayer’s consolidated_group subsidiaries and predecessors of taxpayer have operated in country for over a years with respect to the ----------- oil_and_gas_properties which are the subject of this request taxpayer first entered into a contract for the exploration of such properties with country in year during the years of taxpayer’s claims year - year sub operated under --- contracts with country ------------------ company firm these contracts were initiated in year a renewal modification of an original dated in year year ------ contracts year and year a wholly-owned subsidiary of firm also owns an interest in each of the contracts the contracts contain details of the parties’ oil_and_gas production shares in general taxpayer receives a share of in-kind production as reimbursement of taxpayer’s capital expenditures operational costs and other specified expenses cost_oil and also receives a share of in-kind production as profit on its investment profit_oil the cost_oil and profit_oil are collectively referred to as taxpayer’s production share in addition to certain cash payments from taxpayer taxpayer’s cash payments some of which are reimbursed with cost_oil firm receives a share of in-kind production as payment of royalties and after taxpayer recovers the cost_oil also receives a share of in-kind production as profit these in-kind receipts are collectively referred to as firm’s production share the income and expenses from the pertinent country operations are reported on the pro forma returns of sub for financial and u s income_tax reporting purposes and from the inception of the terms of the applicable contract arrangements through the calendar_year ended year taxpayer reported the contracts as leases under which firm conveyed to taxpayer and other parties the rights and responsibilities to exploit specific ----------- oil_and_gas_properties in exchange for a share of production while firm retained an economic_interest in the same properties under this established reporting method lease method taxpayer recognized gross_income on postf-137295-12 taxpayer’s production share equal to the value of the cost_oil and profit_oil taxpayer amortized or deducted as expenses both its reimbursed and non- reimbursed costs including depletion and depreciation on capital expenditures to develop the entire property operating costs and cash payments made to firm in year taxpayer submitted to examination affirmative adjustments the claims which it asserts correct its u s tax reporting with regard to the country contract transactions for the year year year and year taxable years the claim years in year taxpayer submitted a similar claim for year the claims propose to change the tax treatment of the contract transactions from the current lease method under which no portion of firm’s production share is reported as generating taxable_income or expense to the contingent purchase_price method cpp method the cpp method was also used to report contracts on returns filed for the year taxable_year and thereafter under the cpp method taxpayer purports to purchase i taxpayer’s production share and ii a proportionate share of firm’s production share the proportionate firm production share in exchange for i future in-kind payments equaling the gross_income from the proportionate firm production share and ii the cash payments taxpayer makes to firm taxpayer asserts that both the deemed payments and the actual cash payments it makes to firm should have been treated as deferred payments subject_to adjustment under sec_483 of the internal_revenue_code resulting in each payment being reported in part as a payment of interest and in part as a payment of principal which is recovered through depletion abandonment or other cost-recovery deductions this memorandum does not address whether the cpp method is a permissible method_of_accounting in particular we express no opinion on taxpayer’s assertions that i the payments should be treated as deferred payments and ii sec_483 would apply to such deferred payments for each contract transaction taxpayer recognizes the same cumulative amount of taxable_income over the lifetime of the transaction under either the lease method or cpp method under the cpp method taxpayer recognizes additional gross_income attributed to the proportionate firm production under the cpp method taxpayer also recognizes additional interest_expense and principal subject_to depletion and other cost_recovery which is equal to and thus offsets the additional gross_income from the proportionate firm production share the cpp and lease methods both recognize the same cumulative amounts of actual cash payments made by taxpayer to firm although the lease method generally reports them as cost_of_goods_sold or other cost_recovery while the cpp method reports them as part interest_deduction and part recovery_of principal the remaining reimbursed and non- reimbursed costs are reported identically under the lease and cpp methods although taxpayer would report the same amount of cumulative taxable_income for a contract transaction under either the lease method or the cpp method the use of the cpp method results in additional_amounts of foreign source gross_income and postf-137295-12 additional_amounts of interest_expense which has the effect of reducing taxpayer’s u s source taxable_income and increasing its foreign source taxable_income by equal amounts this in turn increases taxpayer’s foreign_tax_credit_limitation under sec_904 and its fogei limitation under sec_907 which in turn increase taxpayer’s available foreign_tax_credit under sec_901 resulting in claims for refund of u s tax taxpayer did not request the consent of the commissioner to change its method_of_accounting for the contract transactions under sec_446 and the regulations and administrative procedures thereunder law sec_446 of the internal_revenue_code irc provides the general rules for methods_of_accounting specifically sec_446 provides that taxable_income is to be computed under the method_of_accounting on the basis of which the taxpayer regularly computes its income in keeping its books see also sec_1_446-1 the term method_of_accounting includes not only the overall_method_of_accounting of the taxpayer but also the accounting treatment of any item sec_1_446-1 an accounting practice that involves the timing of when an item is included in income or when it is deducted is considered an accounting_method 115_tc_554 112_tc_270 color arts inc v commissioner tcmemo_2003_95 an item is any recurring element of income or expense thus a local_tax is an item and the treatment it is given qualifies as an accounting_method 317_f2d_604 2nd cir cert_denied 375_us_993 likewise a vacation pay accrual is an item and the treatment it is given qualifies as an accounting_method color arts see also 130_tc_147 aff’d 659_f3d_316 4th cir late fee income was separate item from interest_income including original_issue_discount oid an accounting_method may exist under the definition in sec_1 e ii a without the necessity of a pattern of consistent treatment but in most instances an accounting_method is not established for an item without consistent treatment see sec_1_446-1 the treatment of a material_item in the same way in determining the gross_income or deductions in two or more consecutively filed tax returns without regard to any change in status of the method as permissible or impermissible represents consistent treatment of that item for purposes of sec_1_446-1 however if a taxpayer treats an item properly in the first return that reflects the item it is not necessary for the taxpayer to treat the item consistently in two or more consecutively filed tax returns to have adopted an accounting_method for that item see revrul_90_38 1990_1_cb_57 revproc_2002_18 2002_1_cb_678 sec_2 postf-137295-12 under the consolidated_return_regulations each subsidiary establishes its own method_of_accounting sec_1_1502-17 states that the method_of_accounting to be used by each member of the consolidated_group shall be determined in accordance with the provisions of sec_446 as if such member filed a separate_return see sunoco inc v commissioner tcmemo_2004_29 thus each member_of_an_affiliated_group of corporations determines its method_of_accounting on a separate-company basis and sec_446 controls the determination of that member’s method_of_accounting consent to change method_of_accounting under sec_446 a taxpayer which changes the method_of_accounting on the basis of which it regularly computes its income in keeping its books is generally required to secure the consent of the irs before computing its taxable_income under the new method this is usually accomplished by filing a form_3115 request for consent to change method_of_accounting pursuant to the appropriate administrative guidance currently revproc_97_27 and revproc_2011_14 as amended sec_1_446-1 a taxpayer that has adopted a method_of_accounting cannot change the method by amending its prior income_tax return s although the commissioner is authorized to consent to a retroactive accounting_method change a taxpayer does not have a right to a retroactive method change regardless of whether the change is from a permissible or impermissible method see revrul_90_38 revproc_2002_18 sec_2 and consent of the commissioner under sec_446 to change a method_of_accounting must be secured whether or not the method to be changed is proper or is permitted under the internal_revenue_code or the regulations thereunder sec_1 e i see also sec_1_446-1 examples - revrul_80_190 1980_2_cb_161 revrul_77_134 although some cases have held that the consent requirement of sec_446 does not apply where the method to be changed is improper the vast majority of current judicial opinion agrees that sec_446 consent is required even for changes from improper accounting methods see for example o liquidating v 292_f2d_225 3rd cir cert_denied 368_us_898 316_f2d_249 5th cir cert_denied 375_us_879 rehg denied 375_us_981 513_f2d_391 d c cir 93_tc_500 diebold inc v united_states cl_ct affd 891_f2d_1579 fed cir cert_denied 498_us_823 helmsley v u s 941_f2d_71 2nd cir pacific enterprises t c convergent technologies inc v commissioner tcmemo_1995_320 138_f3d_1286 9th cir what constitutes a change in accounting_method postf-137295-12 sec_1_446-1 provides that a change in accounting_method includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer’s lifetime taxable_income or merely changes the tax_year in which taxable_income is reported see revproc_2002_18 sec_2 revproc_91_31 1991_1_cb_566 78_tc_705 743_f2d_781 11th cir 126_tc_322 affd 518_f3d_357 6th cir 415_f2d_1341 7th cir in addition a change in accounting_method does not include adjustment of any item_of_income or deduction that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example a change from treating an item as a personal_expense to treating it as a business_expense is not a change in method_of_accounting because it does not involve the proper timing of an item_of_income or deduction see sec_1_446-1 under the foregoing principles a consistent practice for determining when a taxpayer recognizes gross_income for a type of revenue generally constitutes an accounting_method and a change from one such practice to another generally constitutes a change in accounting_method in 108_tc_448 affd in part revd in part 184_f3d_786 8th cir for example the tax_court held that switching the time for recognizing escrowed customer payments as gross_income from when the escrow agent released funds to the taxpayer to when the customer gave the sale price to the taxpayer was a change in accounting_method for further examples see generally revproc_2011_14 appendix sec_15 similarly a consistent practice for determining when a taxpayer recognizes deductions for a type of expense generally constitutes an accounting_method and a change from one such practice to another generally constitutes a change in accounting_method thus a change from deducting officers’ bonuses in the year they are declared to deducting the bonuses in the year following the declaration year constitutes a change in accounting_method summit sheet metal co v commissioner t c memo similarly a change from deducting real_estate_taxes when paid to deducting these taxes when incurred is also a change in accounting_method sec_1_446-1 example further various courts have found accounting_method changes in similar circumstances involving a variety of different types of expenses including vacation pay american can interest peoples bank 28_fedclaims_320 affd 22_f3d_1105 fed cir 882_f2d_820 3rd cir customer rebates knight-ridder and related_party payables 661_f3d_250 5th cir cert_denied 133_sct_105 postf-137295-12 mathematical and posting errors a change in accounting_method does not include correction of mathematical or posting errors or errors in the computation of tax_liability a mathematical error is defined by sec_6213 as an error in addition subtraction multiplication or division see capital one t c pincite huffman t c pincite accepting this definition for the purposes of sec_1_446-1 but see huffman f 3d pincite where the sixth circuit refused to either adopt or reject the tax court’s definition a posting error is an error in the act of transferring an original entry to a ledger wayne bolt nut co t c pincite quoting black’s law dictionary 5th ed see also huffman t c pincite accepting the definition of posting error provided by wayne bolt nut but see 151_f3d_876 8th cir where the eighth circuit held that a posting error occurred when the taxpayer mistakenly capitalized certain costs while deducting similar costs under its accrual_method where the correction_of_an_error results in a change in accounting_method the requirements of sec_446 are applicable huffman t c pincite 88_tc_1069 diebold cl_ct pincite changes in character of revenue or deduction if a change in accounting practice does involve timing then it is an accounting_method change even if it also arguably involves a change in how the item of revenue or expense is characterized such as changing from treating transactions as leases to treating the transactions as sales certain cases such as 45_tc_489 are sometimes read to stand for the proposition that changes involving a change in the characterization of an item cannot be accounting_method changes under sec_446 this reading however is not supported by the regulations in particular sec_1_446-1 enumerates numerous adjustments that do not constitute changes in accounting_method but contains no exception for changes that involve recharacterization of an item in fact the treasury regulations include corrections of erroneous characterizations among examples of changes in accounting methods see example of sec_1_446-1 inventory to depreciable asset see also 91_fsupp2d_1293 d minn like the petitioner in witte cargill has not directed the court to any provision of the code that sets forth such a characterization exception accordingly the court concludes that no such exception exists citing 513_f2d_391 d c cir moreover numerous cases have held that a change in characterization can be a change in accounting_method see diebold inc v u s f 2d pincite a change in treatment from inventory to capital_asset constituted an accounting_method change cargill f_supp 2d pincite re-characterization of interest from leasehold to postf-137295-12 ownership pacific enterprises v commissioner recharacterizing working gas inventory to cushion gas capital_asset 77_tc_349 sec_1250 property to sec_1245 property capital one a change for late fees from not treating the fees as oid to treating the fees as creating or increasing oid humphrey fairington mcclain tcmemo_2013_23 advanced litigation expenses from deductible business_expenses to loans the automatic accounting_method change procedures in revproc_2011_14 set forth changes in characterization that constitute changes in method_of_accounting see for example appendix sections dollar_figure a change in treatment of amounts received from the commodity credit corporation from gross_income to loan constitutes an accounting_method change and dollar_figure a change in treatment of advanced litigation costs from deductible business_expenses to loans constitutes an accounting_method change in particular appendix section a iv provides that a change in method_of_accounting includes a change from improperly treating property as leased by the taxpayer to properly treating property as purchased by the taxpayer which mirrors taxpayer’s assertions with respect to its attempted change in treatment of the agreements the foregoing authorities illustrate that the change in characterization of an asset liability or overall transaction typically alters the tax characterization of the associated income and expense thus for changes between inventory and capital assets as in diebold and pacific enterprises the income and cost_recovery elements change characterizations between gross_receipts cost_of_goods_sold and amount_realized adjusted_basis such change in classification does not in itself impact the amount of lifetime taxable_income recognized and thus does not preclude changes that embody such reclassifications from qualifying as changes in method_of_accounting similarly a change in accounting_method reflecting a change in the characterization can also involve a change in the character of taxable_income from capital_gain loss to ordinary_income loss or vice versa for example in witte the taxpayer's shift from the cost_recovery accounting_method to the completed transaction_method constituted a change in the accounting_method within the meaning of the treasury regulations while the witte court found that the change involved the proper timing of a material_item the deficiency determination at issue was based on the finding that the amounts reported as long-term_capital_gain should be taxed as ordinary_income since such amounts were in part interest_income and income from the sale of properly held primarily for sale diebold and pacific enterprises also involved changes between capital and ordinary taxable_income see also mingo v commissioner t c memo change in accounting_method for the proceeds from a partnership_interest sale attributable to unrealized_receivables from the installment_method resulting in capital_gain to the cash_receipts_and_disbursements_method yielding ordinary_income items implicating both gross_income and deductions postf-137295-12 in some situations the tax reporting of an item implicates both gross_income and deductions for example in saline sewer co v commissioner t c memo and 156_fsupp2d_1265 m d fla affd 250_f3d_747 11th cir vacated and superseded 264_f3d_1313 11th cir the item at issue was a payment made by customers to taxpayer utilities to initiate service or to connect to the utility system a connection charge the connection charge could be treated as a contribution_in_aid_of_construction ciac under sec_118 the caic treatment under this treatment no gross_income would be recognized in connection with receipt of the payment from the customer but taxpayer would not acquire any basis in property constructed with the funds and would not be entitled to take depreciation_deductions with respect to such property alternatively the connection charge could be treated as taxable fee taxable fee treatment resulting in gross_income which creates basis in the assets purchased therewith the basis of such assets is ultimately recovered through some combination of deductions for depreciation or abandonment or as basis offsetting proceeds in a sale or disposition in addition to addressing the issue of which of these two treatments was proper the courts in saline sewer and florida progress also faced the issue whether changing the treatment of a connection charge from the former treatment to the latter treatment constituted a change in method_of_accounting within the meaning of sec_446 and sec_481 these courts held that such a change did not satisfy the lifetime taxable_income because the change gives rise to a permanent difference in lifetime taxable_income rather than a mere timing difference and thus cannot be an accounting_method change to reach this conclusion the courts applied the lifetime taxable_income test to gross_income and deductions separately thus connection charges are not taxable_income under the caic treatment but are gross_income under the taxable fee treatment resulting in a permanent rather than a timing difference in lifetime taxable_income similarly the caic treatment results in no cost_recovery while the taxable fee treatment results in deductions or basis offsetting proceeds in a sale or disposition which again results in a permanent difference in lifetime taxable_income in revrul_2008_35 2008_5_irb_1156 the irs declined to acquiesce in the holding on the change in method_of_accounting issue in saline sewer and florida progress revrul_2008_35 points out that the taxable_income in the lifetime taxable_income test is defined by sec_63 to mean gross_income minus allowable deductions therefore an analysis of the impact of the change on lifetime taxable_income must include the impact of the change on both gross_income and deductions applied in this way the lifetime taxable_income test shows that the caic treatment and the taxable fee treatment produce identical amounts of lifetime taxable_income the caic treatment recognizes no gross_income and allows no deductions the taxable fee treatment recognizes gross_income but allows cost_recovery that equals and offsets the amount of gross_income recognized resulting in the same lifetime taxable_income as the caic treatment postf-137295-12 the lifetime taxable_income test is also applied jointly to the gross_income and deduction aspects of an item in 108_tc_448 both income and related offsetting deductions are considered when determining if lifetime income is affected aff’d in part rev’d in part f 3d 8th cir and in 138_f3d_1286 9th cir combined effect of current-year deductions and offsetting income in future years must be considered in determining whether a change in method_of_accounting occurs further numerous accounting_method changes eligible for automatic consent also involve changes to both gross_income and deductions and they pass the lifetime taxable_income test only if such test is applied to both the revenue and expense aspects of the item see revproc_2011_14 2002_1_cb_327 sec_1 1adollar_figure of the appendix most recently in humphrey farrington and mcclain p c v commissioner t c memo the tax_court considered a fact pattern similar to saline sewer and florida progress but concluded that the adjustments at issue did constitute an accounting_method change under sec_446 and sec_481 taxpayer a law firm deducted advanced litigation expenses when they were paid and recognized any reimbursement of those expenses in income when they were received on examination the irs adjustments put taxpayer on a method taking no deduction when the expenses were paid but allowing a bad_debt deduction for any expenses for which reimbursement was never received the tax_court concluded lifetime taxable it distorts in cases where the tax treatment of an item involves accelerated deductions that are later offset by income courts have considered both pieces of the tax treatment in determining whether income see knight-ridder newspapers inc f 2d pincite 108_tc_448 aff’d in relevant part rev’d in part 184_f3d_786 8th cir firetag v commissioner t c memo slip op pincite aff’d without published opinion 232_f3d_887 4th cir rankin v commissioner t c memo slip op pincite aff’d 138_f3d_1286 9th cir considering both pieces of hfm’s tax treatment-deduction of advanced expenses and inclusion of reimbursed expenses in income-it is apparent that hfm did not permanently distort its lifetime taxable_income overall the amount of expenses deducted and thus the amount of income taxed was the same as under the irs’s method of deducting unreimbursed expenses when cases were closed therefore hfm’s dispute with the irs involves when not whether its income should be taxed in light of the foregoing authorities we believe that where an item implicates both gross_income and deductions both of these should be considered jointly when applying the lifetime income test thus if an item impacts both gross_income and deductions it is a material_item under the lifetime income test if the accounting practice including jointly both the gross_income and deduction practices permanently affects the taxpayer’s postf-137295-12 lifetime taxable_income or merely changes the tax_year in which taxable_income is reported divergences from established methods a taxpayer is generally required to apply the same accounting_method to all instances of a particular item on occasion however a taxpayer purports or attempts to report an item using the accounting_method that it has adopted established or elected but fails to apply the accounting_method with perfect consistency as a result the taxpayer treats the item in two different ways part of the item is reported under the primary accounting_method while the remainder of the item is reported using a treatment that diverges from the primary accounting_method divergent treatment when the divergent treatment is discovered by the taxpayer or field operations the issue arises whether adjustments to conform the divergent treatment to the primary accounting_method should be treated as the correction of errors in open tax years or as a change in accounting_method under sec_446 and sec_481 under current law we believe that the proper classification of a divergent treatment depends upon whether the divergent treatment is a timing practice that is used on a consistent basis if it is then the divergent treatment is a material_item and conforming the divergent treatment to the primary accounting_method is a change in the treatment of a material_item that constitutes an accounting_method change see sec_1_446-1 in contrast if the divergent treatment is not a timing practice and or is not a consistent practice it will have a permanent impact on lifetime taxable_income and the divergent treatment is an error or series of errors a number of older cases however have held that conforming a divergent treatment to the primary accounting_method is error correction and not an accounting_method change even where the divergent treatment was a timing practice that would otherwise qualify as an accounting_method under sec_446 and even where the divergent treatment has been consistently followed over many tax years examples of these cases divergent treatment as error cases include 535_f2d_14 ct_cl and standard oil t c pincite in gimbel brothers the taxpayer elected to use the installment_method in the court concluded that this election included both traditional installment_sales and revolving_credit_sales for many years after the election was made however the taxpayer consistently reported only its traditional installment_sales on the installment_method but reported its revolving_credit_sales on an accrual_method the taxpayer in gimbel brothers filed amended returns to change its reporting of the revolving_credit_sales to the installment_method characterizing its original treatment of such sales as an error the internal_revenue_service rejected the amended returns as constituting a retroactive change in accounting_method made without the requisite consent under sec_446 the court however concluded that taxpayer’s use of postf-137295-12 accrual reporting for revolving_credit_sales was an error because it was inconsistent with its installment_method election the internal_revenue_service non-acquiesced to the court’s decision in aod see also rev_rul and i r s tech adv mem date similarly in standard oil the taxpayer made an election to write off intangible drilling costs idcs thereafter the taxpayer filed amended returns seeking to deduct as idcs certain offshore oil platform construction costs that it had originally capitalized into the depreciable basis of such platforms the court concluded that taxpayer’s claim of additional deductions on its amended returns constituted an attempt to remedy its failure to report similar items consistently under a fixed method_of_accounting such correction of internal inconsistencies does not constitute a change in accounting_method t c pincite while the internal_revenue_service did acquiesce to the court’s decision that the drilling platforms were properly characterized as idcs the court’s reasoning as to the accounting change was rejected in i r s tech adv mem date additional cases with similar results and rationales include 532_f2d_1352 ct_cl holding that taxpayer did not change its accounting_method when it included three previously omitted classes of costs in finished good inventory because this was consistent with how taxpayer treated similar items in that class of expenditures but see revrul_77_134 c b 296_f2d_290 6th cir holding that changes to correct the application of taxpayer’s existing completed_contract_method to a new contract were not an accounting_method change and northern states power holding that a change from capitalizing losses on nuclear fuel contracts to deducting such losses as incurred was not a change in accounting_method because the taxpayer was deducting losses on other fuel contracts as incurred the divergent treatment as error cases have become anomalies and anachronisms within the law of sec_446 in several crucial respects first the divergent treatment as error cases rely heavily upon the proposition that the consent of the commissioner under sec_446 is not required where the taxpayer’s existing treatment is improper as discussed above this proposition is expressly rejected by sec_1_446-1 and the preponderance of judicial decisions second the divergent treatment as error cases rely on the proposition that conforming the divergent treatment to the primary accounting_method is not a change in accounting_method because the necessary adjustments have not altered the primary accounting_method for the item rather the adjustments merely apply the primary accounting_method across the item on a correct and uniform basis see northern states power f 3d pincite korn f 2d pincite6 218_f2d_697 10th cir this proposition is overly broad and simplistic because it neglects the critical analytical test required by sec_446 that postf-137295-12 is whether the divergent treatment is a material_item a timing practice applied on a consistent basis if the divergent treatment is not a material_item it constitutes an error or group of errors if the divergent treatment is a material_item then a change in the treatment of such material_item is an accounting_method change under sec_446 see sec_1_446-1 huffman t c pincite third the divergent treatment as error cases rely upon the argument that a divergent treatment cannot be a material_item because by its very nature a divergent treatment applies to only a portion of an item the remainder of the item remains subject_to the primary accounting_method this argument finds no support in the regulations which define material_item as any item that involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 further the case law has generally concluded that the pertinent inquiry for determining whether timing is involved is whether the accounting practice permanently affects the taxpayer's lifetime income or merely changes the tax_year in which taxable_income is reported see primo pants knight ridder peoples bank trust in other words the lynchpin for determining whether an accounting practice is a material_item is timing - and the presence or absence of timing in an accounting practice is completely unrelated to how widely or narrowly the accounting practice is applied accordingly the inquiry into whether a divergent treatment applies to an entire item or only a portion of an item tells us nothing about whether conforming the divergent treatment to the primary accounting_method would be an accounting_method change because the inquiry tells us nothing about whether the divergent treatment involves timing fourth the divergent treatment as error cases are incompatible with the existence of hybrid accounting methods and related accounting_method changes as recognized in sec_446 subject_to certain limitations any combination of accounting methods is permitted in connection with a trade_or_business if such combination clearly reflects income and is consistently used see sec_1_446-1 further changes to or from a hybrid_accounting_method or between one hybrid method and another are changes in accounting_method this is clearly illustrated by example of sec_1_446-1 which states that a taxpayer that uses an overall accrual accounting_method but uses the cash_receipts_and_disbursements_method for a single item real_estate_taxes requires consent under sec_446 to change its treatment of real_estate_taxes to the accrual_method the conclusions of example of sec_1_446-1 were echoed by the tax_court in 71_tc_913 whose facts are essentially the inverse of the facts of example the taxpayer in connors used the cash_receipts_and_disbursements_method as its overall accounting_method but reported bonus compensation expenses using an accrual_method the court concluded that changing the treatment of bonus compensation from the accrual_method to the cash_receipts_and_disbursements_method is a change in method_of_accounting because such change is a change in the treatment of a material_item that is this is a change in the proper time for the taking of a deduction from the year incurred to the year paid postf-137295-12 t c pincite see also 72_tc_284 73_tc_301 brunton v commissioner tcmemo_1982_166 affd 723_f2d_914 7th cir if changing the divergent treatment of real_estate_taxes or bonuses to conform to an overall accounting_method either cash receipts and disbursements or accrual constitutes an accounting_method change then it is difficult to understand why in gimbel brothers a change to conform the divergent treatment accrual_method of the credit sales to the primary accounting_method installment_method is not a change in accounting_method fifth the divergent treatment as error cases embody the highly counterintuitive notion that the computations of taxable_income shown on filed returns do not necessarily reflect or determine the accounting methods that a taxpayer is ‘really’ using in other words gimbel brothers implies that its taxpayer was ‘really’ on the installment_method for its revolving_credit_sales even though it used an accrual_method on its returns to compute and report taxable_income from such sales for more than a decade in light of the foregoing serious problems it is not surprising that the persuasive force of the divergent treatment as error cases is severely limited in numerous respects first the courts frequently distinguish these cases using a narrow reading of their facts numerous cases have been distinguished because they did not involve correction of internal inconsistencies or reflect inadvertence or mistake of fact see for example hitachi sales corporation of america v commissioner tcmemo_1994_159 hooker industries inc v commissioner tcmemo_1982_357 color arts cargill f_supp 2d pincite huffman t c pincite as a further example the tax_court concluded that pacific enterprises was distinguishable from gimbel brothers and standard oil merely because these cases do not involve inventory identification or valuation which are specifically mentioned in sec_1_446-1 second the courts question or outright reject the divergent treatment cases on the basis of their inconsistencies discussed above with the well-established requirements of sec_446 thus cargill f_supp 2d pincite concludes that the divergent treatment as error cases all ultimately rest on the erroneous premise that consent is not required if the taxpayer’s previous treatment of the item was improper see also huffman t c pincite and capital one t c pincite divergent treatment cases decided prior to revision of sec_1_446-1 have uncertain weight because they fail to address consistency and timing considerations emphasized in revision finally in cases where the divergent treatment as error cases are not invoked or expressly considered the courts often fail to apply the principle of these cases in 519_f2d_1280 10th cir cert_denied 423_us_1087 for example only the direct costs of self-constructed assets were capitalized as error while indirect_costs were deducted as part of the cost_of_goods_sold postf-137295-12 the 10th circuit upheld the holding of the tax_court that conforming the divergent treatment of the indirect_costs deduction to the primary accounting_method capitalization was an accounting_method change under sec_446 that triggered an adjustment under sec_481 see also sartor v commissioner tcmemo_1977_327 divergent accrual treatment of interest by an individual using the overall cash_receipts_and_disbursements_method analysi sec_1 did taxpayer’s changes in the united_states income_tax reporting of income and expenses for its oil_and_gas operations located in country represent correction of errors or a change in methods_of_accounting under sec_446 and sec_481 of the internal_revenue_code taxpayer filed claims attempting to change its reporting of the contracts at issue from the lease method to the cpp method taxpayer stated that this change would correct the inconsistent treatment of the contracts and cited sec_1 e and 77_tc_349 for the proposition that a taxpayer’s alignment of an item_of_income to its previously established method_of_accounting is not a change in method_of_accounting in response to information document requests issued by the examination team taxpayer stated that it had an established business practice of treating acquisition of oil_and_gas interests as either a lease or a purchase ie sale depending on the underlying characteristics of the transaction taxpayer claimed it had consistently implemented this practice and therefore established a method_of_accounting taxpayer stated that it mistakenly placed the contracts at issue in the lease category when they properly belonged in the sale category a change in the treatment of a contract is a change in method_of_accounting under sec_446 if the contract is a material_item which is defined by sec_1 e ii a to be an item that involves the proper time for the inclusion of the item into income or the taking of a deduction under the lifetime income test an item generally involves timing if the tax reporting practices for the item do not permanently impact the lifetime taxable_income of a taxpayer but merely determine the timing amounts and taxable years of recognizing such taxable_income at first glance the change in reporting for the contracts from the lease method to the cpp method appears to involve a permanent difference in the cumulative amount of taxable_income recognized over the lifetime of a contract taxpayer does recognize more gross_income under the cpp method than the lease method because the cpp method assumes that taxpayer receives gross_income attributable to the proportionate firm share taxpayer also recognizes more deductions and other reductions of taxable_income under the cpp method than the lease method because it recovers the assumed cost of purchasing the proportionate firm share consistent with humphrey farrington mcclain revrul_2008_35 and other authorities postf-137295-12 discussed above however the better approach is to focus on how gross_income and deductions jointly impact the lifetime taxable_income of a contract as noted above the amount of additional gross_income under the cpp method is equal to and offset by the amount of additional deductions and other gross_income offsets under the cpp method resulting in no increase in lifetime taxable_income for a contract under the cpp method as compared to the lease method the lease and cpp methods also report identical amounts of gross_income for taxpayer’s production share and identical cumulative reductions of taxable_income for the cash payments made by taxpayer to firm although the lease method reports such amounts as cost_of_goods_sold or other cost_recovery while the cpp method reports these amounts as interest and principal recovered thru depletion or abandonment thus the cumulative amount of taxable_income recognized by taxpayer over the lifetime of a contract would be same whether taxpayer used the lease method as it did for many years or the cpp method reflected in taxpayer’s claims only the timing of taxable_income recognition the amounts of taxable_income recognized in various years would differ between these two methods accordingly a contract constitutes a material_item under sec_1 e ii a and the lifetime taxable_income test and the change in treatment of such a material_item presumptively constitutes a change in method_of_accounting under sec_446 and sec_481 unless the change falls within one of the recognized exceptions the purported errors do not involve any of the exceptions listed in sec_1 e ii b the errors are not mathematical errors posting errors or errors in the computation of tax_liability the correction of these errors does involve timing of income and deductions finally the errors do not result from a change in the underlying facts since the facts have remained the same only taxpayer’s tax interpretation of those facts has changed thus taxpayer’s position that it is merely correcting errors must rest upon two alternative but overlapping arguments first taxpayer argues that the claims cannot be an accounting_method change because they represent a mere change in the characterization of the contracts second taxpayer asserts that the claims represent the correction of an erroneous deviation from an established accounting_method rather than a change from one accounting_method to another with respect to the first argument regarding change in character taxpayer apparently bases its claims on its belated realization that the contracts were more in the nature of a purchase rather than a lease and thus the contracts should have been reported under the cpp method rather than the lease method what is really being changed taxpayer implicitly argues is the characterization of the contracts the revision of the tax reporting simply follows as an automatic consequence of the recharacterization postf-137295-12 as discussed above however the fact that a change in accounting practice for an item may involve or reflect a change in the characterization of the item does not preclude that change in practice from constituting an accounting_method change if it involves only timing and would otherwise qualify as an accounting_method change under sec_446 and sec_481 similarly the fact that the lease method and the cpp method report differently labeled items of gross_income or expense does not disqualify the change between such methods from qualifying as a change in method_of_accounting taxpayer’s second argument is that the changes contained in its claims constitute corrections of erroneous deviations from its established cpp method this argument logically requires that taxpayer actually have an established method of treating mineral contracts such as the contracts at issue as purchases under the cpp method you have indicated that taxpayer has provided no evidence that any agreements similar to the contracts at issue were ever treated as purchases for federal_income_tax purposes in fact taxpayer seems to have consistently treated contracts as leases for tax purposes taxpayer relies heavily upon standard oil to support its theory of deviation from an established method in standard oil however the taxpayer had clear evidence of the accounting_method deducting idc from which the asserted deviation capitalization occurred the taxpayer had expressly elected to deduct idc and had deducted most but not all of its idc by contrast taxpayer has shown little or no evidence that it customarily or ever treated contracts as purchases and thus fails to establish the essential factual core of standard oil gimbel brothers and other divergent treatment as error cases an established method from which the erroneous divergence has occurred in contrast to standard oil sub’s taxable_income was always calculated treating each contract as a lease for tax purposes and sub never had any contract that was not treated as a lease for tax purposes no aspect of the contracts were treated as anything other than a lease in contrast to standard oil where some items were capitalized in violation of its elected method_of_accounting it is not as if certain components of the contracts were erroneously accorded lease treatment for tax purposes lease treatment was the only treatment there is no inconsistent treatment of the contracts as there was with expensing and capitalizing idc in standard oil see also diebold f 2d pincite diebold does not seek to account for the replacement modules in the same manner that it accounts for other similar items or to correct the omission of an item from a method_of_accounting that it otherwise consistently applies to a single category of related items the absence of an established cpp method means that taxpayer’s fact pattern can be distinguished from the divergent treatment as error cases in numerous cases as discussed above taxpayer’s multiyear use of the lease method for its contracts at issue cannot plausibly be described as being an internal inconsistency in its apparently nonexistent use of the cpp method or as a series of errors occurring within the context of a broader compliance with the cpp method postf-137295-12 sunoco huffman t c pincite in other words taxpayer’s use of the lease method is not an error in the implementation of the cpp method because taxpayer apparently made no attempt to implement such method on the contrary taxpayer consciously implemented and consistently used the lease method for all of the contracts at issue even if taxpayer were to produce some evidence of treating similar contracts as purchases however taxpayer would still fall short of a convincing argument that its adjustments constitute correction of erroneous deviations from an established method many of the issues raised by the claims were discussed by the tax_court in 126_tc_322 in huffman the service adjusted the taxpayer’s link-chain lifo inventory_accounting method for over years the taxpayer’s accountant consistently omitted a step in the link-chain lifo_method which resulted in an understatement of the lifo values of the inventories and as a result income from sales was underreported the taxpayer argued that the service’s adjustment was a correction_of_an_error which did not require a sec_481 adjustment the service argued that the adjustment was a change in accounting_method which required an sec_481 adjustment as in the present case the court in huffman stressed that the error involved timing the court stated consequently the accountant’s error would if applied consistently as in fact it was self correct at least in the sense that if the error were continued over the life of the inventory_pool the total gain reported on account of the sale of items in the pool would be correct huffman t c pincite citing sec_1_446-1 the court further stated b y consistently repeating the same error the accountant established a pattern which although not determinative of is indicative of a method_of_accounting id having established that the error was a timing issue the tax_court addressed the situation in which a taxpayer elects a method_of_accounting and adheres to that method for some time then deviates from the established method and then returns to the established method the court noted that a short-lived deviation from an already established method_of_accounting need not be viewed as establishing a new method_of_accounting id pincite the court went on to say the question of course is what is short-lived the commissioner’s position is that consistency is established for purposes of sec_1_446-1 income_tax regs by the same treatment of a material_item in two or more consecutively filed returns revproc_2002_19 2002_1_cb_678 we have said something similar johnson v commissioner supra pincite here even if we were to assume that the members elected the link-chain_method and adopted it see supra pp no member deviated from the link-chain_method for less postf-137295-12 than years this is not a short-lived deviation emphasis added id pincite the tax_court also noted that w hile in some circumstances a taxpayer deviating from its previously established method_of_accounting may again adhere to its established method before the deviation has time to harden into a method of its own the accountant’s consistent error for no less than years rules out that possibility huffman t c pincite in the instant case the contracts were consistently treated as leases for decades therefore it would be absurd to argue that the treatment of the contracts as leases was a brief deviation as in huffman taxpayer’s consistent treatment of the contracts as leases hardened into a method_of_accounting it does not matter whether the adopted method is permissible or not it is still a method_of_accounting which requires timely consent of the commissioner prior to change finally we note that a second set of changes in method_of_accounting occurred when the --- contracts were reported on the cpp method for year and subsequent taxable years taxpayer has a well-established lease method for each of these contracts thru year and taxpayer’s use of the cpp method to report these contracts for year represented an unauthorized change in method_of_accounting in violation of sec_446 these changes in method_of_accounting between year and year as reflected on the original returns would effectively disappear if effect were given to the attempt by the claims to impose a retroactive accounting_method change in year and subsequent taxable years if taxpayer’s changes constituted a change in method_of_accounting was taxpayer required to timely seek and obtain the commissioner’s consent under sec_446 before implementing such changes in its method_of_accounting taxpayer’s adjustments constitute a change in method_of_accounting accordingly taxpayer was required to obtain the consent of the commissioner under sec_446 prior to implementing the change if taxpayer was so required did its failure to timely seek and obtain consent to change its method_of_accounting preclude taxpayer from implementing such changes for the years claimed a taxpayer cannot implement an accounting_method retroactively by filing amended returns revrul_90_38 revproc_2002_18 sec_2 2002_1_cb_678 in a case in which the taxpayer does not obtain the commissioner's consent before implementing the change the question is whether the change constitutes a change_of_accounting_method that is subject_to sec_446 see s pac transp co v commissioner 75_tc_497 36_tc_620 cert_denied 375_us_879 reh’g denied 375_us_981 cf 423_f2d_157 3d cir 352_f2d_807 fpl group inc t c pincite if the change constitutes a change_of_accounting_method that is subject_to sec_446 then the taxpayer is foreclosed from making the change by sec_446 and the regulations promulgated thereunder without regard to whether the new method would be proper see s pac transp co t c pincite wright contracting co t c pincite if a taxpayer changes a method_of_accounting without first obtaining consent the commissioner can assert sec_446 and require the taxpayer to abandon the new method_of_accounting and to report taxable_income using the old method_of_accounting see eg lattice semiconductor v commissioner t c memo 115_tc_554 292_f2d_225 3d cir cert_denied 368_us_898 316_f2d_249 5th cir aff’g 36_tc_620 cert_denied 375_us_879 reh’g denied 375_us_981 drazen t c pincite advertisers exch inc t c pincite accordingly the failure of taxpayer to request the required consent to change its method_of_accounting for the contracts at issue precludes taxpayer from implementing such change case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
